BOWEN, Judge.
This is an appeal from the denial of a petition for writ of habeas corpus. The petition was directed to and filed in the circuit court of Montgomery County. In the petition, the petitioner alleges that he “is presently confined in the Staton Correctional Center Annex” which, we know by judicial knowledge, is in Elmore County. “When a person is confined in the penitentiary, the petition for writ of habeas corpus must be addressed to the nearest circuit judge.” Ex parte Goodwin, 283 Ala. 61, 63, 214 So.2d 415 (1968); State v. Biggs, 19 Ala.App. 160, 95 So. 908 (1923); Alabama Code 1975, Section 15-21-6.
The petitioner’s request for appointment of counsel is denied. The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.